DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 18 and 19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The closure of claims 1-12, 14, 15 and 17 and the method use of claim 18 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the closure of claims 1-17 can be used in an opening that is not a container or a food container.  The closure can be inserted into the opening in normal, non-vacuum conditions.  Vacuum conditions can be created through a venting port after the closure is inserted.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18 and 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14/10 and 14/12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims are considered vague and indefinite for the following reasons.
(a)  Claim 5 introduces “one or more plugs” it is unclear if these are the same plugs introduced in claim 1.
(b)  Claim 5 recites the limitation "the one or more respective sealant receiving ports" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
(c)  Claim 14/10 recites the limitation "the two auxiliary sealing members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
(c)  Claim 14/12 recites the limitation "the flat glass plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. (U.S. 4,044,798) in view of Norman et al. (U.S. 8,439,220) and Kirchhan (U.S. 4,546,874).  Feldstein et al. teaches closure 12 for sealing a container 10 having an inner container surface 40 defining a cavity (centrally disposed in 10) opening to ambient through as opening (at the axially disposed ends of 10 abutting 28), the closure comprising an upper portion at 28 and a lower portion 14, wherein the upper portion is sized so as to not fit within a container (see elements 28 and 40 in figures 1 and 3) and the lower portion 14 having a lower lateral surface (outer surface of 14), the lower portion is configured to be inserted into the opening of the container (figures 1 and 3), two grooves 16, 18 provided on the lower lateral surface configured to receive two respective sealing members 36, 38, wherein the two grooves 16, 18 are separated by a predetermined distance (figure 2), the two sealing members 36, 38 provided in the two respective grooves 16, 18, wherein the two sealing member 36, 38 are configured to provide sealing between the lower lateral surface of 14 and the inner container surface 40, wherein the lower lateral surface, the inner container surface and the two auxiliary sealing members together define an annular space 42, two passages at 30 and 32 that each extend from the upper portion into the annular space, and a barrier sealant (adhesive) in the annular space 42, wherein the closure seals the container preventing gas or liquid from escaping the opening (col. 1 lines 31-39, col. 2 lines 24-32).
Feldstein et al. discloses the claimed invention except for the two plugs and the sealant is non-hardening.  Norman et al. teaches that it is known to provide a closure with one or more plugs at the sealant ports (see elements 16, 17, 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Feldstein et al. with 
Kirchhan teaches that it is known to provide non-hardening sealant between two elements (see col. 2 lines 9-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Feldstein et al. with the sealant being non-hardening, as taught by Kirchhan, in order to allow adjustment and movement of the sealant within the cavity to compensate for movement of the plug.

Regarding claim 2, the sealing members 36, 38 are O-rings of a synthetic polymer (col. 2 lines 56-58; col 3 lines 27-30).

Regarding claim 3, the clamping arrangement (dimensions of plug and container to provide snug frictional fit between the plug and container; col. 2 lines 33-37) adapted to clamp the closure with the container.

Regarding claim 4, the closure 12 further comprises one or more passages 30, 32 connecting one or more respective sealant receiving ports 50, 52 in the upper portion with one or more respective lateral openings (at lower ends of 30, 32), between the two grooves, in the lower lateral surface (figure 1).

Regarding claim 5, the plugs are taught by the modifying reference of Norman et al. 

Regarding claim 6, the closure 12 is made up of metal (“metal working operations” disclosed in col. 1 lines 50-52).

Regarding claim 7, the upper portion further comprises a lip portion at 28, a width of the lip portion being greater than a width of the opening of the container (figure 1).

Regarding claim 8, the upper portion further comprises a second cavity at 54, 56, 34.

	Regarding claim 9, the second cavity is adapted to receive one or more of an environmental indicator and an environmental control element (the second cavity is capable of receiving an appropriately sized indicator and control element).  It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

	Regarding claim 15, the closure 12 further comprises one or more content exchange passages 34 connecting the cavity to one or more respective content exchange ports at 56 in the upper portion, the one or more content exchange passages 34 being adapted to receive and deliver content in and out of the cavity, respectively.

Regarding claim 17, the barrier sealant is adhesive.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. (U.S. 4,044,798) in view of Norman et al. (U.S. 8,439,220) and Kirchhan (U.S. 4,546,874), as applied to claim 1 above, and further in view of Stevenson et al. (U.S. 6,896,462).  The modified closure of Feldstein et al. discloses the claimed invention except for the second closure.  Stevenson et al. teaches that it is known to provide an assembly with a second closure (see element 14).  It would have been obvious to .

Regarding claim 11, the flat glass plate is not an element of the claimed invention since the claims are drawn to the subcombination of the closure.  The flat glass plate is not an element of the closure since it is located between the closure and the flat disk.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. (U.S. 4,044,798) in view of Norman et al. (U.S. 8,439,220) and Kirchhan (U.S. 4,546,874), as applied to claim 1 above, and further in view of Boeker (U.S. 3,434,743).  The modified closure of Feldstein et al. discloses the claimed invention except for the upper portion having two auxiliary grooves for two auxiliary sealing members.  Boeker teaches that it is known to provide an assembly with the upper portion having two auxiliary grooves for two auxiliary sealing members (see elements 45 and 46).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Feldstein et al. with the upper portion having two auxiliary grooves for two auxiliary sealing members, as taught by Boeker, in order to seal improved the seal between the closure and the container.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. (U.S. 4,044,798) in view of Norman et al. (U.S. 8,439,220), Kirchhan (U.S. 4,546,874) and Stevenson et al. (U.S. 6,896,462), as applied to claim 10 above, and further in view of Boeker (U.S. 3,434,743).  The modified closure of Feldstein et al. discloses the claimed invention except for the upper portion having two auxiliary grooves for two auxiliary sealing members.  Boeker teaches that it is known to provide an .

Response to Arguments
Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive. Applicant’s arguments regarding the drawing objection set forth in the previous Office Action is persuasive.  The Drawing Objection set forth in the previous Office Action is withdrawn.  The claim amendments are sufficient to overcome the rejection under 35 U.S.C. 112 of claims 2-13 and 15-17.
Applicant argues that Feldstein et al. does not teach the two plugs.  The secondary reference of Norman et al. has been added to the rejection for the teaching of providing plugs to seal the channels.  The secondary reference of Kirchhan (U.S. 4,546,874) has been added to the rejections for the teaching of providing a sealant or adhesive that is non-hardening.
In response to applicant's argument the use and vacuum conditions, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736